Citation Nr: 1614429	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-23 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a compensable evaluation for residuals of a fracture of the coccyx.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, the case was remanded to afford the Veteran a Board hearing.  As noted by the Veteran's representative in an April 2016 informal hearing presentation, the Veteran withdrew his hearing request in an October 2013 correspondence.  Since October 2013, neither the Veteran nor his attorney as requested a hearing before the Board.  Notably, the Veteran's representative noted that the Board's Remand was moot in light of the prior withdrawal.  Thus, it is clear that the Board's prior Remand was in error.  

The Board notes that the Veteran originally filed a service connection claim for a lumbar strain.  The record indicates current findings of degenerative disc disease.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as reflected on the title page.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Residuals of a coccyx fracture are manifest primarily by pain on sitting.




CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, for residuals of a fracture of the coccyx have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code (DC) 5298 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Here, the Veteran's claim for a higher evaluation for residuals of a fracture of the coccyx arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to the Veteran's tinnitus claim.

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports pain associated with his coccyx and an August 2010VA examination report that showed a diagnosis of coccydynia with difficulty sitting.  As discussed below, the Board has found that a 10 percent disability evaluation is warranted for this disability.  This evaluation is the maximum disability rating available for a disability of the coccyx with arthritis under the applicable rating criteria.  Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

In sum, additional efforts to assist or notify the Veteran with respect to his coccyx disability in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the Veteran's coccyx disability has not significantly changed and a uniform evaluation is warranted.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's coccyx disability is evaluated under Diagnostic Code 5298.  Under DC 5298, a noncompensable rating is warranted for removal of the coccyx without painful residuals.  A maximum 10 percent rating is warranted for removal of the coccyx, partial or complete, with painful residuals.

In this case, the Veteran complains of continuous pain while sitting.  See e.g. July 2013 VA Form 9.  At an August 2010 VA examination, the Veteran presented in a wheelchair.  The examiner reported pain at the tip of the coccyx on palpation.  X-rays revealed a slight cortical abnormality of the coccyx which may be secondary to old trauma.  The Veteran reported being followed by his private physician for lumbar disc disease, however, there was no reference to treatment for his coccyx.

After a review of the record, the Board finds that an evaluation of 10 percent is warranted.  The Veteran reported pain while sitting, and the examination finding of pain on palpation supports the Veteran's report.  Thus, he has reported pain on use of a musculoskeletal joint.  Therefore, the Board finds he is entitled to the minimum compensable rating for painful arthritis.  See 38 C.F.R. §§ 4.40, 4.59.  Here, the minimum evaluation for Diagnostic Code 5298 is also the maximum evaluation, and no other Diagnostic Codes are applicable.  Therefore, a higher evaluation is not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, there is no evidence to suggest marked interference with employment or frequent periods of hospitalization due to his coccyx disability.  Although the Veteran experiences pain while sitting, the pain does not appear to be severe enough to markedly prevent him from sitting.  In support of this finding, the Board notes that the Veteran presented seated in a wheelchair.  In an October 2011 VA treatment record, the Veteran was observed to be comfortable sitting.  Accordingly, referral for consideration of the assignment of an extra-schedular rating is not required.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran is service-connected for only one disability.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation of 10 percent for residuals of a coccyx fracture is granted.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim of service connection for a low back disorder.  See 38 C.F.R. § 19.9 (2015).  In this regard, the Veteran contends that there was a low back strain that manifested in service, which is separate from the coccyx disability.  See October 2010 Notice of Disagreement.  The Veteran contends he has a current low back pain, and he concedes that degenerative disc disease is probably not related to service.  See id.  

The August 2010 VA examiner diagnosed only degenerative disc disease.  The examiner noted, however, that the Veteran is followed by a private physician for his lumbar disc disease.  These treatment records have not been requested.  The examiner also noted that the Veteran has been receiving Social Security Administration (SSA) disability benefits since 2004.  These records have also not been requested.

The Veteran is noted to have had a sacroiliac strain syndrome in service.  Therefore, SSA and private treatment records may disclose a current lumbar strain disability.  They may also be relevant in supporting a nexus to service of degenerative disc disease.  As these records have not been requested and are potentially relevant, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding treatment records relative to his low back disability.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

3.  If the private treatment records and SSA records indicate there is a current lumbar strain, then return the claims file to the examiner who conducted the August 2010 VA spine examination, if available, to provide the following opinion: 

a) After a review of the claims file, the reviewer should identify any lumbar strain, or any disability associated with low back pain other than as it relates to degenerative disc disease, present at any time during the appeal period (May 2010 to the present).

b) If any such disability is found to exist during the appeal period (May 2010 to the present), then the reviewer should state whether each said disability at least as likely as not, i.e., a 50 percent probability or greater, had its clinical onset in service or is otherwise related to active service.  The reviewer should consider the in-service sacroiliac strain syndrome in his or her analysis.

A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.

4.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


